               Case 3:19-cv-01407-AVC Document 17 Filed 08/04/20 Page 1 of 1


                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT

 LOUIS FLOYD on behalf of himself and           :
 others similarly situated                      :       Case No. 3:19-cv-01407
                                                :
         Plaintiff,                             :
                                                :
 v.                                             :
                                                :
                                                :
 BLUE COLLAR PEOS and TREVOR                    :
 DOYLE                                          :
                                                :
         Defendants.                            :

                       JOINT STIPULATION TO DISMISS WITH PREJUDICE

       The undersigned parties, by and through their respective counsel, hereby agree and stipulate

pursuant to Fed. R. Civ. P. 41 to the dismissal of the Plaintiff’s claims with prejudice. Each party will bear

its own attorney’s fees, costs, and expenses related to this action. No rights of any of the putative class

members are impacted through this dismissal.



  PLAINTIFF                                               DEFENDANT

  By: /s/ Anthony I. Paronich                              By:    /s/ Jeffrey P. Nichols
      Anthony Paronich                                            David A. Slossberg (ct13116)
      PARONICH LAW, P.C.                                          Jeffrey P. Nichols (ct29547)
      350 Lincoln Street, Suite 2400                              HURWITZ, SAGARIN, SLOSSBERG &
      Hingham, MA 02043                                           KNUFF, LLC
      Telephone: (617) 485-0018                                   147 North Broad Street
      Facsimile: (508) 318-8100                                   Milford, CT 06460
      Email: anthony@paronichlaw.com                              Tel: (203) 877-8000/Fax: (203) 878-9800
                                                                  Juris No. 026616
                                                                  DSlossberg@hssklaw.com
                                                                  JNichols@hssklaw.com




                                                    Page 1 of 1
